NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/18/2021.

Election/Restrictions
Claims 1-4 & 9-22 are allowable. The restriction requirement between Species A & B, as set forth in the Office action mailed on 11/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/2/2020 is partially withdrawn with respect to the species election requirement between Species A & B as allowed claims 1-4 & 19-22 generic with respect to Species A & B.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “An electrosurgical wand comprising: a handle that defines a proximal end of the electrosurgical wand; an elongate shaft coupled to the handle, the elongate shaft defines a suction lumen therein; a spacer coupled on a distal end of the elongate shaft, and the spacer is electrically insulative; a distal surface defined by the spacer, the distal surface is flat and defines an outer edge of the spacer; a suction channel through the spacer and fluidly coupled to the suction lumen, the suction channel defines an aperture at the distal surface; an annular trough defined in the spacer, the annular trough comprises a closed bottom and an open top, the open top intersects the distal surface that is flat, and the annular trough fully encircles the suction channel; an active electrode coupled to the distal surface of the spacer, wherein an outer edge of the active electrode aligns with the outer edge of the spacer; and an annular wall that extends from the active electrode into the annular trough, and the annular wall encircles the suction channel of the spacer.”
The closest prior art is regarded as: Bales et al. (4,682,596, previously cited) teaches an electrosurgical wand comprising a handle, shaft, spacer, suction channel, annular trough, and an electrode, but fails to specifically disclose “the annular trough comprises a closed bottom and an open top, the open top intersects the distal surface [of the spacer] that is flat” since the annular trough intersects the inner circumferential surface of the spacer (118). 
Claims 1-4 & 19-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794